Citation Nr: 0012608	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1945.  He died in January 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case to the RO 
for additional development in December 1998.  The RO, having 
complied with the instructions on Remand, returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The Certificate of Death shows that the veteran died in 
January 1997, at the age of 85, due to pneumonia.

2.  At the time of his death, the veteran was service 
connected for chronic depression, evaluated as 70 percent 
disabling.

3.  The preponderance of the evidence shows that the 
veteran's cause of death was not related to his period of 
active service.


CONCLUSION OF LAW

The veteran's service-connected chronic depression did not 
substantially or materially contribute to his death.  
38 U.S.C.A. § 1310(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's service-connected 
chronic depression caused his health to fail and contributed 
to his death.  A claimant of Dependency and Indemnity 
Compensation benefits is entitled to service connection for 
cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b) (West 1991).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c) (1999).

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that she has presented a plausible 
claim, one which is meritorious, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Certificate of Death identified the cause of the 
veteran's death as pneumonia, due to or as a consequence of 
generalized and cardiac arteriosclerosis, due to or as a 
consequence of congestive heart failure, due to or as a 
consequence of probable terminal cerebrovascular accident.  
Obesity and early dementia were listed as other significant 
conditions.

VA clinical and private medical records from 1987 through 
1996 show that the veteran was followed regularly for his 
psychiatric disability.  He was also diagnosed with several 
physical disabilities including obesity, high cholesterol, 
prostatitis, and cardiac, pulmonary, and gastrointestinal 
problems.

Aultman Hospital records from the time of the veteran's final 
hospitalization show that the veteran was admitted in 
December 1996 due to increasing weakness, confusion, falls, 
and shortness of breath.  The medical impression upon 
admission was given as probable Alzheimer's Disease, possible 
mild chronic obstructive pulmonary disease, hypertension, and 
heart disease by history.  His medical history was noted to 
include chronic obstructive lung disease and congestive 
failure.  An entry by W. Clark, M.D., assessed the veteran 
with failure to thrive.

An x-ray revealed bibasilar pneumonia and a head CT scan 
showed age related diffuse cerebral atrophy, probable thin 
subdural hygroma, bilateral chronic mastoiditis, and white 
matter small vessel ischemic changes.  An abdominal series 
disclosed left lower lobe atelectasis versus infiltrate and 
mild cardiomegaly without evidence of congestive heart 
failure.  The veteran appeared confused and slept most of the 
time.  He continued to worsen and died without regaining a 
significant level of consciousness, probably a combination of 
a new stroke and pneumonia with dehydration.

In a June 1997 letter, David M. Montgomery, M.D., stated that 
the veteran had been taking tranquilizers and antidepressants 
for many years due to his psychiatric condition.  As a result 
of the disease and the medication, the veteran was lethargic 
and did not exercise for many years.  Dr. Montgomery opined 
that, "Had he been able to exercise, eat properly, and not 
needed as much medication...he probably would have...survived the 
pneumonia."  In an April 1998 letter, Dr. Montgomery stated 
that the veteran had failed to exercise, eat properly, or 
receive regular physical check-ups due to his psychiatric 
disability.  The doctor believed that the veteran's "general 
poor health played a major role in his inability to recover 
from pneumonia".  Dr. Montgomery later clarified, in January 
1999, that he had never treated the veteran for his 
psychiatric problems.

The appellant and her son appeared at a personal hearing 
before the RO in April 1998.  They testified that, during the 
last few years of his life, the veteran was out of touch with 
reality and was unaware of what was going on around him.  
They believed that his worsening condition was related to his 
service-connected psychiatric disability.

In February 2000, the Board requested the opinion of a 
medical expert in order to clarify the cause of the veteran's 
death.  A medical specialist submitted an opinion in March 
2000 after a thorough review of the veteran's available 
medical history.  She found that data regarding prognostic 
indicators in patients with pneumonia did not support Dr. 
Montgomery's conclusion that the veteran would have survived 
if he had exercised, eaten properly, and not needed as much 
medication.  On the contrary, the veteran had several risk 
factors, independent of his diagnosis and treatment for 
depression, that conveyed significant mortality risk.  The 
veteran was older than 65 and had co-morbid conditions 
including chronic obstructive pulmonary disease, congestive 
heart failure, and cerebrovascular disease.  It was, 
therefore, the specialist's opinion that it was not likely 
that the veteran's service-connected chronic depression 
caused or materially contributed to his death.  In support of 
her opinion, she attached a list of medical publications and 
references which addressed pneumonia and mortality.

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  In making 
this determination, the Board has considered the objective 
medical findings of record, as well as the opinions of Dr. 
Montgomery and the VA medical specialist.  The Board accords 
more weight to the opinion of the VA medical specialist than 
to that of Dr. Montgomery.  Specifically, the VA specialist 
relied upon medical data regarding mortality of pneumonia 
patients and presented a well-reasoned medical opinion after 
a full review of the record.  In addition, the specialist's 
opinion appears to be supported by the medical evidence of 
record.  The veteran's last hospital admission and previous 
treatment records disclose that he was suffering from many 
serious physical disabilities.  Likewise, the VA specialist 
identified that the veteran suffered from several co-morbid 
conditions.

On the contrary, Dr. Montgomery opined that the veteran's 
psychiatric disability contributed to his generally poor 
health, and if he had been in better health, he probably 
would have survived the pneumonia.  However, he provided no 
basis for this opinion and did not address the implications 
of the veteran's other serious physical disabilities.  The 
Board accepts the appellant's testimony that the veteran's 
mental status worsened during the final years of his life.  
However, the veteran was also diagnosed with dementia, and 
diagnostic testing showed organic brain changes.  Whether or 
not the veteran's mental deterioration can be attributed to 
his service-connected disability, the VA specialist 
determined that the veteran's psychiatric condition and 
treatment did not materially contribute to his death.  
Rather, the veteran suffered from several co-morbid 
conditions that were not related to his mental status.  
Accordingly, the benefit sought on appeal must be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

